DAVIS, Judge.
The Carmonas appeal the trial court’s rulings awarding attorney’s fees and costs to Aida Carrion, and denying costs to the Carmonas against Emilio Carrion. We affirm the trial court’s order denying costs against Emilio Carrion without discussion. However, we reverse the trial court’s award of attorney’s fees and costs to Aida Carrion.
Aida Carrion sued Jami Carmona and Evangelina Carmona for injuries she allegedly received in an automobile accident. Emilio Carrion, Aida’s husband, also sought recovery for an alleged loss of consortium. At trial, the jury awarded damages to Aida, but returned a zero verdict on Emilio’s claim. The Carmonas appealed the damages award. This court affirmed Aida Carrion’s entitlement to damages, reversed the determination of the amount of damages, and remanded for a new trial on the amount of damages in Carmona v. Carrion, No. 2D98-4390, — So.2d —, 2000 WL 35845 (Fla. 2d DCA January 19, 2000).
Before trial, the Carrions made an offer of judgment to the Carmonas. The offer was less than the jury’s verdict. Based on this offer of judgment, the trial court awarded attorney’s fees and costs to Aida Carrion. See § 768.79, Fla. Stat. (1997); TGI Friday’s, Inc. v. Dvorak, 663 So.2d 606, 608 (Fla.1995).
The Carmonas argue that the Carrions submitted an invalid offer of judgment because it failed to allocate a respective monetary sum for each claim. We need not reach the merit of this issue, based on our decision to reverse the award of damages in Carmona, No. 2D98-4390, — So.2d —. Accordingly, we reverse the trial court’s award of attorney’s fees and costs to Aida Carrion, and remand for reconsideration of that issue after the new trial on damages.
Affirmed in part, and reversed in part.
WHATLEY, A.C.J., and CASANUEVA, J., Concur.